ESP RESOURCES, INC. AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS For the Period From November 20, 2006 (Date of Inception) Through December 31, 2006 ESP RESOURCES, INC. AND SUBSIDIARY INDEPENDENT AUDITORS’ REPORT 2 FINANCIAL STATEMENTS Consolidated Balance Sheet 3 Consolidated Statement of Operations 4 Consolidated Statement of Changes in Stockholders’ Deficit 5 Consolidated Statement of Cash Flows 6 Notes to Consolidated Financial Statements 7-10 -1- -2- ESP RESOURCES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEET DECEMBER 31, 2006 ASSETS CURRENT ASSETS Cash $ 909 Prepaid Expenses 38,082 Total Current Assets 38,991 OTHER ASSETS Deferred Income Taxes 428 Total Other Assets 428 TOTAL ASSETS $ 39,419 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accrued Expenses $ 173 Due to Officers 6,200 Notes Payable 35,471 Total Current Liabilities 41,844 STOCKHOLDERS' DEFICIT Retained Deficit (2,425 ) Total Stockholders' Deficit (2,425 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 39,419 The Accompanying Notes are an integral Part of This Statement. -3- ESP RESOURCES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS For the Period From November 20, 2006 (Date of Inception) Through December 31, 2006 REVENUES $ - ADMINISTRATIVE EXPENSES Insurance Expense $ 2,680 Interest Expense 173 Total Administrative Expenses 2,853 NET LOSS BEFORE PROVISION FOR INCOME TAXES (2,853 ) PROVISION FOR INCOME TAXES (BENEFIT) Current - Deferred (428 ) Total Provision for Income Taxes (Benefit) (428 ) NET LOSS $ (2,425 ) The Accompanying Notes are an integral Part of This Statement. -4- ESP RESOURCES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIT For the Period From November 20, 2006 (Date of Inception) Through December 31, 2006 Common Paid-In Retained Stock Capital Deficit Total BALANCE - NOVEMER 20, 2006 $ - $ - $ - $ - NET LOSS - - (2,425 ) (2,425 ) BALANCE - DECEMBER 31, 2006 $ - $ - $ (2,425 ) $ (2,425 ) The Accompanying Notes are an integral Part of This Statement. -5- ESP RESOURCES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS For the Period From November 20, 2006 (Date of Inception) Through December 31, 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ (2,425 ) Adjustments to Reconcile Net Loss to Net Cash Used In Operating Activities: Deferred Income Taxes (428 ) Change in Assets and Liabilities: Prepaid Expenses (2,611 ) Accrued Expenses 173 Due to Officers 6,200 Total Adjustments 3,334 Net Cash Provide By Operating Activities 909 NET INCREASE IN CASH 909 CASH AT BEGINNING OF YEAR - CASH AT END OF YEAR $ 909 The Accompanying Notes are an integral Part of This Statement. -6- ESP RESOURCES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Period from November 20, 2006 (Date of Inception) Through December 31, 2006 (A)
